Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The application does not claim for foreign priority.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 08/04/2020.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4, 5, 8, 9, 10, 12, 13, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (KR20150015575A; hereinafter “Hong”) in view of Ichinose et al. (US2012/0041593A1; hereinafter “Ichinose”).

Regarding Claim 1:
Hong teaches: 
A mobile robot (Fig. 6 & page 9: --- mobile robot 10) comprising:
(Fig. 6 & page 9: --- Left wheel right wheel (21-1, 21-2) and Left wheel right motor (30-1, 30-2));
a robot body on the motorized base (Fig. 6 & page 9: --- robot body 20); and
a controller (Fig. 6 & page 9: --- movement control unit 40) configured to:
interact with an elevator system … to call an elevator to a current floor on which the mobile robot is located (Fig. 1 & page 6: This layer selection is performed by operating (--- interact with) the up EV button of S50 and the down EV button of S60 Button (i.e., an elevator system). Here, the operation of the up EV button (Up EV Button) is a procedure for the mobile robot to move from the current floor to the upper floor, and the operation of the down EV button (Down EV Button); In step S90, the arrival of the elevator is confirmed (--- to call an elevator to a current floor on which the mobile robot is located));
identify doors of a first elevator … opening when the first elevator arrives at the current floor (Fig. 1 & page 6: In step S90, the arrival of the elevator is confirmed (--- when the first elevator arrives at the current floor) …; In step S100, the mobile robot rides on the elevator in which the mobile robot arrives. In this case, the mobile robot moves forward into the elevator after confirming that the elevator door is opened (---identify doors of a first elevator opening) through the front obstacle detection sensor);
responsive to identifying the doors of the first elevator opening (Fig. 1 & page 6: the mobile robot moves forward into the elevator after confirming that the elevator door is opened (--- responsive to identifying the doors of the first elevator opening), interact with the elevator system to cause the first elevator to remain at the current floor (Fig. 1 & page 3: The call button press of the elevator by the human-robot interface device is continued (--- interact with the elevator system) during the getting on or off of the elevator of the mobile robot (--- to cause the first elevator to remain at the current floor), and is stopped after the elevator ride or after getting off; page 6: Step S120 is a step of continuing a specific control command by the mobile robot when the elevator is loaded, thereby preventing the mobile robot from closing the elevator door during its riding); and
cause the motorized base to move toward a target location within the first elevator (Fig. 1 & pages 6 and 7: In step S100, the mobile robot rides on the elevator in which the mobile robot arrives. In this case, the mobile robot moves forward into the elevator (--- cause the motorized base to move toward a target location within the first elevator) after confirming that the elevator door is opened through the front obstacle detection sensor; In step S130, it is confirmed that the elevator ride is completed. The mobile robot is fed back to S100 when the mobile robot is riding. When the mobile robot completes the riding).
Hong is silent about: 
associated with a plurality of elevators … of the plurality of elevators.
Ichinose teaches: 
associated with a plurality of elevators … of the plurality of elevators (para. [0108]: When the cage 2 (--- corresponds to a first elevator) arrives at the calling-out floor, the elevator controller 1 controls the door opening/closing unit 7 to open the door (S103); Fig. 3 & para. [0019]: the elevator controller controls the cage ascent/descent unit to move a plurality of cages (--- a plurality of elevators).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hong’s system by enhancing Hong’s system to provide a plurality of elevators, as taught by Ichinose, to provide convenience for users and robots.
The motivation is to provide convenience for users and robots by operating a plurality of elevators between floors. 

Regarding Claim 2:
Hong in view of Ichinose teaches: 
The mobile robot of claim 1, wherein identifying the doors of the first elevator opening comprises 
Hong further teaches: 
detecting the doors opening using a … sensor based at least in part on a laser beam emitted toward the first elevator (Fig. 1 & pages 6 and 7: the mobile robot performs its own control to continuously check whether or not the elevator door is opened (--- detecting the doors opening) or closed by an obstacle detection sensor (--- using a sensor) installed in front of the mobile robot; the mobile robot rotates the front obstacle detection sensor toward the door of the elevator (--- it is well known that an obstacle detection sensor emits beam, light, or sound toward an obstacle; see “Sensors for Obstacle Detection” by Discant (2007)).).
Hong is silent about: 
a laser sensor
Ichinose teaches: 
a laser sensor (FIG. 3 illustrates a layout of an elevator hall of the elevator system according to the embodiment of the present invention; para. [0057]: when the laser scanner (--- a laser sensor) is used, as the distance to a material around some flat surface can be measured).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hong’s system by enhancing Hong’s system to provide a laser sensor as an obstacle detection sensor, as taught by Ichinose, in order to check whether or not the elevator door is opened.
It is well known to one of ordinary skill in the art that a laser sensor is used as an obstacle detection sensor (see “Sensors for Obstacle Detection” by Discant (2007)). 

Regarding Claim 4:
Hong in view of Ichinose teaches: 
The mobile robot of claim 1, wherein the interaction to cause the first elevator to remain at the current floor comprises …
Hong further teaches: 
causing a mechanical arm of the mobile robot to press a button of the elevator system to cause the doors of the first elevator to reopen (Fig. 7 & page 8: An up button push rod 130A-2 and a down button push rod 130B-2 (--- a mechanical arm) for pressing the up EV button 1-1 (--- press a button of the elevator system to cause the doors of the first elevator to reopen); ); Fig. 1 & page 6: Step S120 is a step of continuing a specific control command (i.e., pressed) by the mobile robot when the elevator is loaded, thereby preventing the mobile robot from closing the elevator door during its riding).

Regarding Claim 5:
Hong in view of Ichinose teaches: 
The mobile robot of claim 4. 
Hong further teaches: 
wherein the button is pressed after the doors of the first elevator begin to close and before the doors of the first elevator have completely closed (Fig. 7 & page 8: An up button push rod 130A-2 and a down button push rod 130B-2 for pressing the up EV button 1-1 (--- the button is pressed); Fig. 1 & page 6: --- Step S120 is a step of continuing a specific control command (i.e., pressed) by the mobile robot when the elevator is loaded, thereby preventing the mobile robot from closing the elevator door during its riding (--- after the doors of the first elevator begin to close and before the doors of the first elevator have completely closed)).

Regarding Claim 8:
Hong in view of Ichinose teaches: 
The mobile robot of claim 1.
Hong further teaches: 
wherein the mobile robot is remotely operated by a remote operator (page 7: The mobile robot 10 includes all kinds of robots that are autonomously moved by an external command (--- remotely operated). The human-robot interface device 100 is configured to be operable by a human (--- a remote operator)), and further comprising configuring the mobile robot to operate in an autonomous mode after the mobile robot enters the first elevator (page.7: In step S160, the mobile robot sends a control command to the human-robot interface device installed in the corridor of the destination floor by radio communication, thereby pressing the elevator call button so that the elevator door is opened when the mobile robot arrives at the destination floor (---mobile robot autonomously sends a control command (i.e., operate) to the human-robot interface device of the destination floor while the elevator moves).

Regarding claim 9:
Claim 9 recites a method which corresponds to a mobile robot of claim 1, and contains no additional limitations. Therefore claim 9 is rejected by applying the same rationale used to reject claim 1 above.

Regarding claim 10:
Claim 10 recites the method which corresponds to the mobile robot of claim 2, and contains no additional limitations. Therefore claim 10 is rejected by applying the same rationale used to reject claim 2 above.

Regarding claim 12:
Claim 12 recites the method which corresponds to the mobile robot of claim 4, and contains no additional limitations. Therefore claim 12 is rejected by applying the same rationale used to reject claim 4 above.

Regarding claim 13:
Claim 13 recites the method which corresponds to the mobile robot of claim 5, and contains no additional limitations. Therefore claim 13 is rejected by applying the same rationale used to reject claim 5 above.

Regarding claim 17:
Claim 17 recites a non-transitory computer readable storage medium which corresponds to a mobile robot of claim 1, and contains no additional limitations. Therefore claim 17 is rejected by applying the same rationale used to reject claim 1 above.

Regarding claim 18:
Claim 18 recites the non-transitory computer readable storage medium which corresponds to the mobile robot of claim 4, and contains no additional limitations. Therefore claim 17 is rejected by applying the same rationale used to reject claim 4 above.

Regarding claim 19:
Claim 19 recites the non-transitory computer readable storage medium which corresponds to the mobile robot of claim 5, and contains no additional limitations. Therefore claim 19 is rejected by applying the same rationale used to reject claim 5 above.

Claims 3, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (KR20150015575A; hereinafter “Hong”) in view of Ichinose et al. (US2012/0041593A1; hereinafter “Ichinose”), and further in view of Baeg et al. (KR2009-0039115A; hereinafter “Baeg”).

Regarding Claim 3:
Hong in view of Ichinose teaches: 
The mobile robot of claim 1, wherein identifying the doors of the first elevator opening comprises:
Hong further teaches: 
querying a .. map … (Fig. 1 & page 4: S10 is a stage in which the mobile robot is  moved … Normally, SLAM (Simultaneous Localization and Mapping) is applied when the mobile robot moves in the same layer. The SLAM uses … the map information in which the information is stored in advance to grasp the current position of the robot (--- querying a map to identify)).
Hong is silent about: 
querying a semantic map associated with the environment to identify that the doors of the first elevator are opening, the semantic map including information describing a state of each of the plurality of elevators, wherein the semantic map is updated by a central system associated with the environment in real-time.
Ichinose teaches: 
querying a … map associated with the environment to identify that the doors of the first elevator are opening (para. [0057]: a shape map of the surroundings of the flat surface (--- map associated with the environment) is previously made, then a shape obtained by scanning while the robot was moving is compared with the scanned shape (--- querying a … map associated with the environment) and a corresponding point is detected (--- to identify that the doors of the first elevator are opening)), the … map including information describing … of each of the plurality of elevators (para. [0057]: a shape map of the surroundings of the flat surface (--- the surroundings of the flat surface includes the plurality of elevators as illustrated in Fig. 3, thus which includes information of each of the plurality of elevators) is previously made) …
Hong in view of Ichinose is silent about: 
… a semantic map …, the semantic map including information describing a state … of elevators, wherein the semantic map is updated by a central system associated with the environment in real-time.
Baeg teaches: 
… a semantic map …, the semantic map including information describing a state … of elevators (title: Semantic map for autonomous navigation of robot; page 2: The present invention was devised to solve the above-described problems of the conventional map structure for robots, and can represent various areas and types of spaces such as home, office, building, public institution buildings, etc. Rather than simply recognizing them as nodes and edges, they can include the meaning of specific sub-concepts such as doors, automatic doors, rooms, corridors, etc., enabling intelligent driving and enabling robots to operate in complex, dynamic and wide environments (--- including information describing a state of elevators). The objective is to provide a map that enables self-location and autonomous driving to be performed reliably.), wherein the semantic map is updated by a central system associated with the environment in real-time (page 2: The dual metric [which] form accurately expresses the robot's surroundings in an occupied / non-occupied form, simultaneous Localization, in which the robot recognizes the environment using its own sensors and forms a map based on the information. And Mapping) is widely used, and is a method of updating the map by probabilistic modeling of the uncertainty generated by the sensor (--- updated by a central system associated with the environment in real-time)).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hong in view of Ichinose’s system by enhancing Hong in view of Ichinose’s system to adopt a semantic map in the SLAM, as taught by Baeg, in order to include more information about the environment.
The motivation is to allow the mobile robot to simultaneously localize by using updated information about the environment. 

Regarding claim 11:
Claim 11 recites the method which corresponds to the mobile robot of claim 3, and contains no additional limitations. Therefore claim 11 is rejected by applying the same rationale used to reject claim 3 above.

Claims 6, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (KR20150015575A; hereinafter “Hong”) in view of Ichinose et al. (US2012/0041593A1; hereinafter “Ichinose”), and further in view of Yuan et al. (CN210616580U; hereinafter “Yuan”).

Regarding Claim 6:
Hong in view of Ichinose teaches: 
The mobile robot of claim 4, wherein causing the mechanical arm to press the button further comprises:
Hong in view of Ichinose is silent about: 
capturing an image of a control panel of the elevator system, the control panel comprising one or more buttons;
performing image recognition on the captured image to determine pixel information associated with each of the one or more buttons based on the captured image;
select the button from the one or more buttons based on the target floor; and
responsive to selecting the button, causing the mechanical arm to move toward the button based on the pixel information associated with the selected button.
Yuan teaches: 
capturing an image of a control panel of the elevator system, the control panel comprising one or more buttons (page 6: the robot may further include: the second recognition module is arranged at one end, provided with the touch head 43, of the pressing arm 4, is a second camera, is arranged towards the horizontal direction and used for acquiring images of the buttons);
performing image recognition on the captured image to determine pixel information associated with each of the one or more buttons based on the captured image (page 6: the main control module is used for matching and analyzing the image information acquired by the second camera and the image information acquired by the first camera 6);
select the button from the one or more buttons based on the target floor (pages 6-7: further accurately calculating the position of the target button); and
responsive to selecting the button, causing the mechanical arm to move toward the button based on the pixel information associated with the selected button (pages 6-7: when the pressing arm 4 moves towards the target button, … the movement trend of the pressing arm 4).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hong in view of Ichinose’s system by enhancing Hong in view of Ichinose’s system to use an image recognition technology, as taught by Yuan, in order to accurately calculate the position of the target button.
The motivation is to improve the accuracy of recognizing the button by using an image information captured by a camera provided in the mobile robot.  Also, it is well known to one of ordinary skill in the art that a robot applies an image recognition technology.

Regarding claim 14:
Claim 14 recites the method which corresponds to the mobile robot of claim 6, and contains no additional limitations. Therefore claim 14 is rejected by applying the same rationale used to reject claim 6 above.

Regarding claim 20:
Claim 20 recites the non-transitory computer readable storage medium which corresponds to the mobile robot of claim 6, and contains no additional limitations. Therefore claim 20 is rejected by applying the same rationale used to reject claim 6 above.

Claims 7, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (KR20150015575A; hereinafter “Hong”) in view of Ichinose et al. (US2012/0041593A1; hereinafter “Ichinose”), and further in view of Yuan et al. (CN210616580U; hereinafter “Yuan”) and Izuta (JP2006290543A; hereinafter “Izuta”).

Regarding Claim 7:
Hong in view of Ichinose teaches: 
The mobile robot of claim 1, wherein causing the motorized base to move toward the target location within the first elevator further comprises:
Hong further teaches: 
causing the motorized base to move to a location outside of first elevator (Fig. 1 & pages 6 and 7: In step S100, the mobile robot rides on the elevator in which the mobile robot arrives. In this case, the mobile robot moves forward into the elevator (--- causing the motorized base to move to a location outside of first elevator --- it is inherent that the mobile robot moves to a location outside the elevator before entering into the elevator) after confirming that the elevator door is opened through the front obstacle detection sensor), wherein an interior of the first elevator is visible from the location (Fig. 1 & pages 6 and 7: the mobile robot moves forward into the elevator after confirming that the elevator door is opened (--- it is inherent that an interior of an elevator is visible when a door of the elevator is open));
...
Hong in view of Ichinose is silent about: 
identifying a fiducial tag associated with the target location within the first elevator; and
responsive to identifying the fiducial tag associated with the target location, causing the motorized base to move toward the target location based on the fiducial tag.
Yuan teaches: 
identifying a … tag associated with the target location within the first elevator (page 6: the main control module judges the position of a target button according to the image information,… the touch head 43 of the pressing arm 4 is abutted against the target button, and the elevator is started and taken … the main control module is used for matching and analyzing the image information acquired by the second camera and the image information acquired by the first camera 6; pages 6-7: further accurately calculating the position of the target button (--- identifying a tag associated with the target location within the first elevator)); and
responsive to identifying the fiducial tag associated with the target location, causing the motorized base to move toward the target location based on the fiducial tag (pages 6-7: when the pressing arm 4 moves towards the target button, … the movement trend of the pressing arm 4).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hong in view of Ichinose’s system by enhancing Hong in view of Ichinose’s system to have the mobile robot to identify and press a target button, as taught by Yuan, in order for the robot to be able to open and close the elevator door. 
The motivation is to allow the mobile robot to autonomously move to a destination floor without an assistance from an elevator management server, for example, when the assistance is not available.
Hong in view of Ichinose and Yuan is silent about: 
… a fiducial tag …
Izuta teaches: 
… a fiducial tag … (Fig. 4 & page 2: The display unit 5 also serves as an operation unit having a button function for registering an elevator destination floor, and uses a dot matrix type display, so that a QR code (--- a fiducial tag) in which various information such as service information is coded is used. A two-dimensional code such as a code can be displayed.)
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hong in view of Ichinose and Yuan’s system by enhancing Hong in view of Ichinose and Yuan’s system to apply a QR code to elevator buttons, as taught by Izuta, in order for the robot to be able to read the buttons without contact. 
The motivation is to include more information in the buttons and further resolve hygiene issues by operating the elevators without direct contact.

Regarding claim 15:
Claim 15 recites the method which corresponds to the mobile robot of claim 7, and contains no additional limitations. Therefore claim 15 is rejected by applying the same rationale used to reject claim 7 above.


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (KR20150015575A; hereinafter “Hong”) in view of Ichinose et al. (US2012/0041593A1; hereinafter “Ichinose”), and further in view of Norman et al. (US8,014,897B2; hereinafter “Norman”).

Regarding claim 16:
Claim 16 recites the method which corresponds to the mobile robot of claim 8, and contains no additional limitations except the feature “disabling control functions of remote operators.” 
	However, Norman describes in claim 12 that “provide a remote disabling mechanism for the robot competition, the remote disabling mechanism operable to selectively disable at least one of a plurality of robots by selectively disabling operator interface communication with the robot. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hong in view of Ichinose’s system by enhancing Hong in view of Ichinose’s system to disable the mobile robot when the mobile robot enters into the elevator, as taught by Norman, in order for the robot to be able to operate autonomously. 
Therefore claim 16 is rejected by applying the same rationale used to reject claim 8 and the reason stated above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Discant et al. (“Sensors for Obstacle Detection A Survey”,  IEEE 2007) discloses an obstacle detection system and sensors.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WANSIK YOU whose telephone number is (571)270-3360.  The examiner can normally be reached on 7:30-5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on (571)-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/W.Y./Examiner, Art Unit 3664





/KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664